    Case 4:18-cv-00247-ALM Document 120-12 Filed 01/27/20 Page 1 of 1 PageID #: 2766

       State Bar
•      of Georgia                                                    Office of the General Counsel

                                                                                     PAULA J. FREDERICK
                                                                                     General Counsel


                                                                                    LEIGH BURGESS
                                                                                    WILLIAM J . COBB
                                                                                    JAMES S. LEWIS
                                                                                    JENNY K. MITTELMAN
                                                                                    ANDREEA N. MORRISON
                                                                                    ADRIENNE D . NASH
                                                                                    WILLIAM D. NESMITH, III
                                            May 15, 2019                            WOLANDA R. SHELTON
                                                                                    JOHN J. SHIPTENKO

        Mr. Tom Retzlaff
        P.O. Box 46424
        Phoenix, AZ 85063

              Re: Your grievance against attorney Jason Lee Van Dyke

       Dear Mr. Retzlaff:

               I have enclosed a copy of the Petition for Appointment of Special Master Under
       Bar Rule 4-106 which Mr. Cobb filed yesterday in the Supreme Court of Georgia, based
       on your grievance against Mr. Van Dyke. A copy was served on Mr. Van Dyke by mail.
       After the Court issues an order appointing a Special Master, the State Bar must serve a
       copy of the order and another copy of the petition on Mr. Van Dyke via formal process.
       Once he is served, the Special Master will schedule a show cause hearing, after which he
       or she will file a Report and Recommendation with the Court.

                                                  Sincerely,


                                                   ~70
                                                  Bobbie Kendall
                                                  Legal Assistant

       /bk
       Enclosure




    104 Marietta st. NW, Suite 100 · Atlanta, GA 3 0303-2743 · 404-527-872 0 · Fax 404-527-8744 ·
                                             www.gabar.org

                                       Exhibit 12
